FILED
                           NOT FOR PUBLICATION
                                                                            OCT 12 2017
                   UNITED STATES COURT OF APPEALS                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                           FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-50113

              Plaintiff-Appellee,                D.C. No.
                                                 2:10-cr-00923-SJO-1
 v.

GARY WHITE, AKA Big J-Killa, AKA                 MEMORANDUM*
Big Killa, AKA JC, AKA James Cail
White, AKA JC White,

              Defendant-Appellant.


                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                       Argued and Submitted August 8, 2017
                               Pasadena, California

Before:      REINHARDT, KOZINSKI and CHRISTEN, Circuit Judges.

      1. “[T]he district court may not contradict an affirmative finding by the

jury.” United States v. Pimentel-Lopez, 859 F.3d 1134, 1143 (9th Cir. 2016) (as




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
                                                                              page 2
amended). The district court here erred by sentencing White based on a higher

drug weight than the jury found in its special verdict. See id. at 1140.


      2. The district court also erred by relying on evidence outside the record

without notifying White in advance. See United States v. Warr, 530 F.3d 1152,

1162–63 (9th Cir. 2008).


      VACATED AND REMANDED.